Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cosandra R. Carr appeals the district court’s order granting Prince George’s County, Maryland’s summary judgment motion on her employment discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Carr v. Prince George’s Cnty., MD, No. 8:07-cv-02554-RWT, 2009 WL 2567456 (D.Md. Aug. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.